Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, drawn to a method of use comprising the steps of applying and moving in the reply filed on August 12, 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 as filed on August 12, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2021, April 28, 2021 and April 21, 2022 were considered.

Specification
The use of the trademarks such as “Colorona Blackstar Blue” (e.g., paragraphs [0028]-[0029]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities: 
Claim 1(a):  “a total solids content” is properly “the total solids content” as previously presented because antecedent basis is implicit.  
Claim 5:  “a ratio” is properly “the ratio”.
Claim 11:  “above 80 ºC” should presumably recite “greater than or equal to 80 ºC” or some variation thereof consistent with the antecedent in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Menna et al. (US 2018/0263350, published September 20, 2018, IDS reference filed April 28, 2021) in view of Li et al. (US 2013/0039874, published February 14, 2013) as evidenced by Formula Botanica “How to work with natural cosmetic waxes,” accessed 2022.
	Menna teach a method for positioning eyelashes comprising the steps of a) applying on the eyelashes a mascara composition; and b) approaching a magnetic element to the eyelashes (from above) so as to drag them into the desired position (title; abstract; Figures 6-9; claims).  The magnetic element may impart a stretching, detangling and curving (curling) effect (paragraphs [0116], [0130], [0132]).  Once the solvent of the composition evaporates the position of the eyelashes is fixed, however, it is possible to refine or improve positioning by re-applying the magnetic element (repeatedly moving) (paragraph [0137]).  
The composition comprises water (paragraphs [0026], [0036]-[0040]).
The composition comprises a rheological agent such as hydroxyethylcellulose (paragraphs [0028], [0051], [0081]), as required by instant claim 13.
The composition comprises 0.5 to 25% of a hydrophilic filmogen such as acrylic (co)polymers such as styrene/acrylates copolymer or/and polyurethane compounds (paragraphs [0029], [0056], [0089]), as required by instant claims 7, 9, 10.
The composition comprises 5 to 45% of a ferromagnetic colour pigment such as iron oxide (paragraphs [0030], [0060], [0087]), as required by instant claim 8.  The composition may comprise additional colorants (paragraphs [0064]-[0068]), as required by instant claim 14.  The ferromagnetic pigment may be “free” or coupled to a support / filler (paragraph [0061]), as required by instant claim 15.  Regarding the lack of a coating as required by instant claim 12, because Menna does not specifically teach the colour pigment is coated, it is presumed that the colour pigment is not coated.
The composition comprises a preservative (paragraph [0031]), as required by instant claim 17.
The composition may comprise amphiphilic substances (surfactants) (paragraphs [0033]), as required by instant claim 16.
	The composition may comprise 0.1 to 15 wt% waxes (paragraphs [0034]).  
	Regarding the ratio as required by instant claim 5, Menna render obvious ratios of filmogens to all waxes (low and high melting as defined in paragraph [0114] of the instant specification) of about 0.5/15 to 25/0.1.
	Menna do not specifically teach the filmogens are latex polymers or the waxes have a melting point of ≥ 80 ºC as required by claim 1.
Menna do not teach the first period of time is less than 30 seconds as required by claim 4.
	Menna do not teach styrene / acrylates / ammonium methacrylate copolymer as required by claim 6.
	Menna do not teach at least 1 wt% waxes have a melting point of > 80 ºC as required by claim 11.
Menna do not specifically teach at least one wax have a melting point of < 80 ºC as required by claim 18.
These deficiencies are made up for in the teachings of Li.
	Li teach a mascara comprising about 1 to 60 wt% of an aqueous dispersion of polyurethane (latex) and about 1 to 60 wt% of an acrylic film former such as a styrene / acrylates / ammonium methacrylates copolymer (latex); the combined amount of the polyurethane and the acrylic is about 10 to 60 wt% (title; abstract; paragraphs [0033], [0047], [0050]-[0052], [0066], [0068]-[0069]; claims), as required by instant claim 6.  The composition further comprises at least 12 wt% of at least one hard wax; waxes of plan origin such as carnauba and candelilla are preferably used (paragraphs [0011], [0070], [0075]-[0076]; claim 2).  The exemplary combinations comprise at least 2.32 wt% carnauba wax (melting point of about 80 to 86 ºC as evidenced by page 5 of Formula Botanica) in combination with additional waxes such as beeswax (melting point of about 61 to 65 ºC as evidenced by page 5 of Formula Botanica) (e.g., Example 3), as required by instant claims 11, 18.  The compositions have beneficial or improved properties including comfort upon application, improved volumizing, improved curling and/or curl retention, decreased tackiness and/or improved removability from the container (paragraph [0002]).  Li further teach the composition dries in about 1 minute or less, preferably about 45 seconds or less (paragraph [0121]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrophilic filmogen of the composition of Menna to comprise the polyurethane (latex) and acrylate (latex) inclusive of the styrene / acrylates / ammonium methacrylates copolymer of Li because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution in view of the beneficial or improved properties disclosed by Li.  There would be a reasonable expectation of success because Menna teach the filmogen may comprise polyurethane compounds or/and acrylic copolymer(s) such as styrene/acrylates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waxes of the composition of Menna or/and of the composition of Menna in view of Li to comprise at least one hard wax of plant origin such as carnauba as taught by Li such as combinations of about 2.32 wt% carnauba wax (melting point of about 80 to 86 ºC) with beeswax (melting point of about 61 to 65 ºC) as exemplified by Li because these waxes in combination with the polyurethane and the latex and expected to provide the beneficial or improved properties disclosed by Li.  There would be a reasonable expectation of success because Menna do not delimit the type of wax. 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that compositions rendered obvious by the combined teachings of Menna in view of Li would dry in about 1 minute or less because such is the drying time taught by Li and it would have been obvious to one of ordinary skill in the art to approach the applied composition with the magnetic element while the composition had not yet dried because Menna teach the position of the eyelashes becomes fixed once the solvent of the composition has evaporated.  

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Menna et al. (US 2018/0263350, published September 20, 2018, IDS reference filed April 28, 2021) in view of Li et al. (US 2013/0039874, published February 14, 2013) as evidenced by Formula Botanica “How to work with natural cosmetic waxes,” accessed 2022 as applied to claims 1 and 4-18 above, and further in view of Thevenet et al. (WO 2006/037904 A1, published April 13, 2006, as evidenced by the Google translation) and Zajicek (US 2,109,244, published February 22, 1938).
The teachings of Menna and Li have been described supra.
They do not specifically teach repeatedly moving the magnetic element substantially parallel to the eyelash as required by claim 2.
They do not specifically teach repeatedly moving the magnetic element substantially perpendicular to the eyelash as required by claim 3.
These deficiencies are made up for in the teachings of Thevenet and Zajicek.
	Thevenet teach a method for making up eyelashes comprising the application of a composition comprising magnetic particles followed by the application of a magnetic field so as in particular to lengthen and/or thicken the fibers (title; abstract; claims).  The magnetic field may be generated parallel to the eyelashes so as to elongate (claim 4).  The magnetic field may be generated perpendicular to the eyelashes (claim 6).
	Zajicek teaches an instrument for curling the eyelashes and further teaches the movement for producing the curling may be repeated as desired (title; page 2, lhc, lines 1-13). 
Regarding claims 2 and 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of Menna in view of Li such that the magnetic element is approached to the eyelashes multiple times because Zajicek teach it is generally known in the eyelash curling art to repeat the curling process as desired.  And it would have been obvious to one of ordinary skill in the art to approach the magnetic element from different directions such that the magnetic field of the magnetic element is either parallel to the eyelashes or perpendicular to the eyelashes because Thevenet teach different effects may be obtained thereby.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0323751) teach a magnetic mascara which includes a brush stick having a magnet therein and which has excellent curling (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619